Citation Nr: 0521089	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a panic 
disorder with obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.  The veteran's 
voiced disagreement with the denial of his claim to reopen in 
February 2001 and a statement of the case (SOC) was issued in 
March 2001.  He perfected his appeal June 2001.   A hearing 
was held before a decision review officer at the RO in August 
2001.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement within 
one year of the March 1998 notification of the February 1998 
rating decision that denied service connection for a panic 
disorder with obsessive-compulsive disorder.

3.  The additional evidence presented since the February 1998 
decision bears directly and substantially upon the issue of 
service connection for a psychiatric disorder, is not 
cumulative of evidence previously submitted, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied service 
connection for a panic disorder with obsessive-compulsive 
disorder is final.  38 U.S.C. § 7105(c) (West 1991); 
currently 38 U.S.C.A. § 7105 (West 2002). 

2.  New and material has been received to reopen a claim of 
entitlement to service connection for a panic disorder with 
obsessive-compulsive disorder.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the VCAA, as to this aspect of the appeal, 
and finds that the veteran's interests have not been 
prejudiced.

Claim to Reopen

Service connection for a panic disorder with obsessive-
compulsive disorder was denied in a February 1998 rating 
decision.  The veteran was notified of this determination and 
of his appellate rights in March 1998.  As the veteran did 
not file a notice of disagreement within one year of his 
March 1998 notification, the February 1998 rating decision 
became final.  See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).  

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App 145 (1991).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  At the time 
of the February 1998 rating decision, the record contained 
medical diagnoses of various psychiatric conditions evolving 
around a diagnosis of a panic disorder with obsessive-
compulsive disorder.  However, the evidence failed to reveal 
that such a diagnosis was linked to an in-service injury or 
disease.  His service medical records were silent as to 
treatment for or a diagnosis of a psychiatric disorder and 
the veteran indicated that he first sought psychiatric 
treatment in 1987.  See November 1997 VA examination report.

Evidence received subsequent to the February 1998 rating 
decision includes current statements and testimony from the 
veteran and his sister that the veteran's panic disorder with 
obsessive-compulsive disorder began about three months after 
he enlisted in the military.  However, lay assertions cannot 
serve as the predicate to reopen a claim.  Hickson v. West, 
11 Vet. App. 374 (1998).  In addition to these statements, 
the veteran's service personnel records were obtained in 
December 2001.  The records reveal evidence of in-service 
behavior for which the veteran received non-judicial 
punishment (absence without leave).  The records also 
indicate the veteran received low professional performance 
marks due to a lack of responsibility, initiative, and 
effort.  See May 1974 military administrative remark.  This 
evidence of poor conduct in service is so significant and 
must be considered in order to decide fairly the merits of 
the veteran's service connection claim, and, thus, is 
material.  As evidence of the veteran's in-service conduct 
was not of record at the time of the February 1998 rating 
decision, this evidence is also new.  Without commenting on 
the probative value of the evidence, the Board concludes that 
this additional evidence meets the regulatory definition of 
new and material evidence and the veteran's service 
connection claim is reopened.


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for a panic disorder with 
obsessive-compulsive disorder has been received and to this 
extent only the appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  Upon separation 
from service in 1974, the veteran was not psychiatrically 
evaluated.  See July 1974 report of examination.  Evidence 
has been submitted of in-service conduct, which the veteran 
argues is indicative of his panic disorder with obsessive-
compulsive disorder first beginning in service despite not 
seeking psychiatric treatment until 1986.  See March 2001 
letter from private medical provider.  As the veteran's in-
service actions are arguably related to the condition for 
which he now seeks service condition, it is reasonable to 
afford the appellant a VA examination to see if he does, in 
fact, have any current psychiatric disorder that is related 
to his military service.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  Additionally, full compliance with the VCAA 
should be ensured. 

Therefore, this matter is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's service connection claim.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his claim and of the portion of the 
information and evidence necessary to 
substantiate the claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  Advise 
the veteran that he should submit copies 
of any evidence relevant to the claim 
that he has in his possession.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  After reviewing the file, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's in-
service conduct (absence without leave) 
and low professional performance marks 
(due to a lack of responsibility, 
initiative, and effort) were early 
manifestations of the veteran's current 
psychiatric disorder.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Adjudicate the veteran's service 
connection claim on the merits.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC that contains notice 
of all relevant actions taken on the 
claims for benefits and all evidence 
received since January 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


